Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-21-2019 under new application, which have been placed of record in the file. Claims 1-20 are pending in this action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract is not on separate sheet as required as well uses phrase “A wearable imaging device is disclosed”.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-10-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over David CHAUM et al. (US 20150277123 A1).

Regarding Claim 1, David CHAUM et al. (US 20150277123 A1) suggests a wearable imaging device (page 19, paragraph 556, suggests a wearable imaging device a wearable imaging device), comprising: a frame defining openings aligned to a field of view of a user when the wearable imaging device is in a wearable position with the frame disposed on a face of the user (page 19, paragraph 556 suggests eye frame as an eyeglass being head mounted display please see figure 122A, 146A); a pair of temple arms each extending from one end of the frame and moveable between the wearable position and a folded position for collapsing the pair of temple arms toward the frame (please see page 19, paragraph 557, please see figures 122A, 146A, further 
David CHAUM et al. (US 20150277123 A1) fails to recite wearable image device.
However, David CHAUM et al. (US 20150277123 A1) teaches about an eyeglasses with image device displaying images.
Thus it would be obvious to one ordinary skill in the art to accommodate David CHAUM et al. (US 20150277123 A1) teaching of eyeglasses with image device as wearable image device that is being worn by user on face a frame defining openings aligned to a field of view of a user when the wearable imaging device is in a wearable position with the frame disposed on a face of the user.

Regarding Claim 2, David CHAUM et al. (US 20150277123 A1) suggests the input/output module includes a power interface that couples to an external charging device, the power interface being accessible to the user when the wearable imaging device is in the wearable position (figures 139A-139F page 93, paragraph 1317, page 94, paragraph 1326, suggests input and output devices includes power interface; page 95 paragraphs 13332, 1333 suggests power source  recharging antennas communicate with external device, further figure 143, electronic unit communication interface also communicate wireless or Wi-Fi to external device please see page 46, paragraph 854 also suggests antenna module receive and transmit signal to external devices and please see page 94, paragraphs 1321-1325 power interface such as power on/off 

Regarding Claim 3, David CHAUM et al. (US 20150277123 A1)  suggests moving the pair of temple arms from the wearable position to the folded position does not cause contact between the pair of temple arms and any of the imaging unit, the electronics unit, and the power source or change operation of any of the imaging unit, the electronics unit, and the power source (please see pages 46, 48, 93, 94, paragraphs 851, 881,882,1312, 1321-1325 power interface such as power on/off switched controlled by user or automatically controlled whether temple arm is folded or not for electrical and optical components, however imaging unit with electronic unit has their own power source inter face per page 46, 48, 93, paragraphs 851, 881,882,1312).

Regarding Claim 4, David CHAUM et al. (US 20150277123 A1) suggests at least one of a display unit or an indicator disposed on at least one of the imaging unit or the electronics unit that provides at least one of a mode indication, a connection indication, or a power indication related to operation of the wearable imaging device (please see paragraph 1315 suggesting power sensor does indicate user of low power battery.
Further, Examiner maintains having an indicator indicating mode of operation or power status is well-known to one ordinary skill in the art as disclosed by prior art of Osterhout Ralph F (US 20130314303 A1) disclosure; page 35, paragraph 412, suggests the power source, such as a battery, indicates low power, please also see prior art of 

Regarding Claim 5, David CHAUM et al. (US 20150277123 A1) suggests a control interface in communication with the imaging unit that receives commands from the user to operate the wearable imaging device (please see pages 13, 14, 87, 90, 93, 94, 96, 97 paragraphs 353, 1262, 1281, 1302, 1307, 1319, 1343, 1350 the cited paragraphs suggests user communicate to input device and input command to be performed by wearable image device).

Regarding Claim 6, David CHAUM et al. (US 20150277123 A1) suggests one or more sensors in communication with at least one of the electronics unit, the imaging unit, or the power source (please see pages 12, 91-94 paragraphs 286, 297, 1297, 1315, 1323 suggesting having various sensor including power sensor, tactile sensor, touch sensor)

Regarding Claim 7, David CHAUM et al. (US 20150277123 A1) suggests at least one of the one or more sensors determines an orientation of the wearable imaging device and communicates information related to a change in the orientation to at least one of the imaging unit or the electronics unit to adjust image capture to account for the change in the orientation (pages 70, 71, paragraph 1115 eye tracking sensor determines the orientation  and adjusting orientation of the images per change in the orientation).

Regarding Claim 8, David CHAUM et al. (US 20150277123 A1) suggests the imaging unit adjusts image capture using one or more properties of the at least one of the lenses (page 41, paragraphs 804 suggests image being captured by image sensor or camera and page 44, paragraph 835 suggests images are adjusted via lenses, please also see pages 1, 3, 19, 20, 74 paragraphs 5, 20, 559, 1145) through which the imaging lens captures light (page 91, paragraphs 1290-1293 figures 137D-137F Item # 30618 suggests the imaging lens captures light through lenses).

Regarding Claim 9, David CHAUM et al. (US 20150277123 A1) suggests the one or more properties comprise any of tint, shading, reflectivity, polarization, prescription, shape, and pattern (pages 1, 19, 20, 44, 86, 88, paragraphs 5, 559, 831, 1251,1264, paragraphs suggests shapes and reflectivity of lenses) 

Regarding Claim 10, David CHAUM et al. (US 20150277123 A1) suggests the input/output module is configured to couple to another input/output module disposed within a storage case, the storage case configured to supply power and receive data via the coupled input/output modules (please see pages 48, 49, 95, paragraphs 891, 893, 1328, 1330 suggesting storage case for wearable image devices input/output module disposed within a storage case, the storage case configured to supply power and receive data via the coupled input/output modules).


However, Examiner maintains a heat sink extending within an interior of a side of the frame and along an interior of one of the pair of temple arms, the heat sink in thermal communication with at least one of the electronics unit, the power source, or the imaging unit is well-known to one ordinary skill in the art as disclosed by prior art of Mascaro Guy A et al. (US 20180004248 A1) disclosure; page 1, paragraphs 3, 4. 

Regarding Claim 12, David CHAUM et al. (US 20150277123 A1) suggests the imaging lens has a portion protruding from the imaging unit toward the at least one of the lenses through which the imaging unit lens captures light (page 91, paragraphs 1290-1293 figures 137D-137F Item # 30618 suggests the imaging lens captures light through lenses).

Regarding Claim 13, David CHAUM et al. (US 20150277123 A1) suggests the portion defines a first contour, and wherein the at least one of the lenses through which the imaging unit lens captures light defines a second contour that receives the first contour (pages 19, 20, paragraph 559 suggests lenses for eyeglasses are meniscus-shaped, with a convex surface facing away from the eye and a concave surface facing toward the eye).


David CHAUM et al. (US 20150277123 A1) fails to recite wearable image device.
However, David CHAUM et al. (US 20150277123 A1) teaches about an eyeglasses with image device displaying images.
Thus it would be obvious to one ordinary skill in the art to accommodate David CHAUM et al. (US 20150277123 A1) teaching of eyeglasses with image device as wearable image device that is being worn by user on face a frame defining openings aligned to a field of view of a user when the wearable imaging device is in a wearable position with the frame disposed on a face of the user.

Regarding Claim 15, David CHAUM et al. (US 20150277123 A1) suggests moving the pair of temple arms from a wearable position to a folded position does not change operation of any of the imaging unit, the power source, and the communications interface (please see pages 46, 48, 93, 94, paragraphs 851, 881,882,1312, 1321-1325 power interface such as power on/off switched controlled by user or automatically controlled whether temple arm is folded or not for electrical and optical components, however imaging unit with electronic unit has their own power source inter face per page 46, 48, 93, paragraphs 851, 881,882,1312).

Regarding Claim 16, David CHAUM et al. (US 20150277123 A1) suggests a display unit coupled to the frame, the display unit providing any of a mode indication, a connection indication, and a power indication associated with the wearable imaging 
Further, Examiner maintains having an indicator indicating mode of operation or power status is well-known to one ordinary skill in the art as disclosed by prior art of Osterhout Ralph F (US 20130314303 A1) disclosure; page 35, paragraph 412, suggests the power source, such as a battery, indicates low power, please also see prior art of FUJISHIRO Takeshi (US 20160147071 A1) disclosure; page 4, paragraph 89. Please also see prior art of Bamberger Alex (US 9678338 B1) disclosure; Col. 7, Lines 48-54.

Regarding Claim 17, David CHAUM et al. (US 20150277123 A1) suggests one or more sensors coupled to the frame (please see figures 47A-C, paragraphs 875-877 suggesting having plurality of sensors), the one or more sensors adjusting image capture using a determined orientation of the wearable imaging device (pages 2, 25, 44, 46, 70, paragraphs 14, 660, 833, 848, 862, 1104, 1105, 1115 suggests sensor adjust adjusting image capture using a determined orientation of the wearable imaging device).

Regarding Claim 18, David CHAUM et al. (US 20150277123 A1) suggests the imaging lens is any of a close-up lens, macro lens, zoom lens, apochromat (APO) lens, process lens, enlarger lens, aerial photography lens, wide-angle lens, ultrawide-angle lens, fisheye lens, stereoscopic lens, soft-focus lens, infrared lens, ultraviolet lens, swivel lens, shift lens, and tilt/shift lens (pages 89, 90, paragraph 1279 suggesting 

Regarding Claim 19, David CHAUM et al. (US 20150277123 A1) suggests a wearable image device, comprising: a frame (page 19, paragraph 556 suggests eye frame as an eyeglass being head mounted display please see figure 122A, 146A);; a pair of lenses removably coupled to the frame (page 91, paragraph 1290); an imaging unit removably coupled to the frame (please see figures 137-D-F item # 30601 page 91, paragraph 1290-1293, a removable imaging unit suggests attached to the frame), the imaging unit including an imaging lens and an electronics unit (please see figures 137-D-F item # 30618, page 87- 91, paragraphs 1278, 1287, 1290-1293, page 93, paragraphs 1316, 1317, a removable imaging unit and imaging lens  suggests attached to the frame); a power source coupled to the frame, the power source providing power to the imaging unit (please see figure 143, page 93, paragraph 1317); and a communications unit coupled to the frame for communicating with one or more external devices (please see figure 143, page 93, paragraph 1317, please also see pages 14, 46, 87, 88, 93 paragraphs 353, 854, 1262, 1263, 1313 suggests having communication unit).
David CHAUM et al. (US 20150277123 A1) fails to recite wearable image device.
However, David CHAUM et al. (US 20150277123 A1) teaches about an eyeglasses with image device displaying images.
Thus it would be obvious to one ordinary skill in the art to accommodate David CHAUM et al. (US 20150277123 A1) teaching of eyeglasses with image device as 

Regarding Claim 20, David CHAUM et al. (US 20150277123 A1) suggests the communications unit includes a pairing mechanism that automatically pairs the one or more external devices to the device using an image captured by the imaging unit, the image being associated with the one or more external devices (pages 14, 46, 87, 88, 93 paragraphs 353, 854, 1262, 1263, 1313 suggest having Bluetooth communication and pair to external terminal or comparable electronic devices)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review cited prior arts on USPTO 892’s.
Cazalet Peter Michael (US 20180136475 A1) disclosure; pages 1, 4, 7, 8, paragraphs 2, 3, 64, 92-95.
Yasutake Taizo (US 20160063327 A1) disclosure; pages 2, 4-6 paragraphs 31, 44, 60, 67, 79.
Connor Robert A (US 20150049487 A1) disclosure; pages 1-4, 10, 12, 25, 26,  paragraphs 6-11, 14, 26, 30, 77, 110, 112, 232, 237.
Krueger Wesley W O (US 20180008141 A1) disclosure; pages 18, 19, 22, paragraphs 224, 258

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-20-2021